Citation Nr: 1408866	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  09-37 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1975 to November 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).

In an August 2013 Travel Board hearing held in Atlanta, Georgia, the Veteran presented evidence and oral testimony in support of his claim before the undersigned Veterans Law Judge.  A transcript of that hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he was discharged from service as a result of being diagnosed as having hypertension and experiencing problems related thereto.  He says he has been receiving VA and private treatment for hypertension since his service discharge in 1975.  He recalls receiving treatment through the Dublin and Macon VA healthcare systems from 1975 to 1980.  These records are not associated with the claims file.  A Remand is thereby required in order for the RO/AMC to obtain the records and associate them with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Veteran's service treatment records (STRs) are silent with respect to the Veteran's claimed hospitalization for continued nosebleeds, which he says led to his diagnosis of hypertension and service discharge.  There is no report of service discharge examination or hospitalization.  On Remand, an additional search for service treatment records should be made.  

Additionally, the Veteran indicated during his hearing that he has been receiving private treatment for his hypertension since his discharge from service.  Therefore, in light of the fact that this matter must be remanded, the Veteran should be again advised that he should submit records of his private medical care for his claimed disorder or a release to obtain those records.  

Accordingly, the case is REMANDED for the following action:

1.  Perform a search for any outstanding service treatment records.  A specific request should be made for a copy of the Veteran's service discharge examination and any records pertaining to his hospitalization for nosebleeds.  

Obtain copies of all outstanding treatment records from the Dublin VA Medical Center and the Macon VA Clinic since November 1975, to specifically include any records documenting treatment high blood pressure and hypertension that are not currently associated with the claims folder, as well as records from any other VA facility identified by the Veteran, and associate these records with the claims folder.

If any of the records described above cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2)(e).

2. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for hypertension since 1975.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

3.  If any of the above requested records are obtained, the RO/AMC should review the record to determine whether additional development is necessary, to include an examination that addresses 
whether it is at least as likely as not that the Veteran's current hypertension was caused or aggravated by his service.  

4. Then, the RO or the AMC should readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


